Samoa warmly
congratulates you, Sir, on your election to the
presidency of the General Assembly at this historic
moment — a very challenging time. Samoa pledges to
you and to Sweden its full support and cooperation
throughout the sixtieth session of the General
Assembly.
I also want to pay tribute to your predecessor,
Mr. Jean Ping of the Gabonese Republic, for his
outstanding service and effective guidance during the
fifty-ninth session.
Just a few days ago in this very Hall, we met to
take stock of progress and map the way forward in the
implementation of the Millennium Development Goals
(MDGs). The MDGs are not merely a set of targets, but
encompass a process which addresses the varied
challenges to human development. While some
progress has been made over the past five years, much
more remains to be done.
It is therefore imperative that concerted global
efforts be strengthened, in terms of political
commitment and resource mobilization, if the outcome
of the summit envisaged in the summit outcome
document is to be achieved.
Samoa is progressing well towards achieving the
MDGs by the target period of 2015. Challenges
remain, however, and they are being addressed through
legislative and policy initiatives and the creation of
innovative partnerships with the donor community and
civil society.
Samoa reiterates its support for the ongoing
efforts to modernize and strengthen the United Nations.
We thank the previous President of the Assembly, as
well as the Secretary-General, for their laudable work
and tireless efforts in advancing the reform and
revitalization of the Organization.
It is our belief that reform measures must provide
for a transparent, democratic and expanded Security
Council, in both the permanent and non-permanent
membership categories, and for an effective and
strengthened Organization that reflects the realities of
the twenty-first century. Substantive changes are
therefore required with regard to both the General
Assembly and the Security Council, as well as to other
bodies of the United Nations system.
We congratulate President Ping, in particular for
his stewardship and leadership throughout the
negotiations for and the adoption of the summit
declaration last week. This is the sixtieth anniversary
of the United Nations; the time is surely ripe now to
implement the reforms needed to revitalize our
Organization and enable it to effectively realize the
principles and goals identified in the declaration.
The courageous efforts of the Israeli and
Palestinian authorities to find a sustainable peace
solution deserve our applause and prayers for
continuing success. While there have been positive
developments in the Middle East, the violence and acts
7

of terrorism in Iraq and in other parts of the region
remain causes for grave concern.
Terrorism, perpetrated by those with no respect
for human decency and life, continues to plague our
world. No cause or grievances can justify acts that kill
and maim innocent people. Heinous and murderous
acts of terrorism serve only the purposes of those who
want to destabilize society and usher in a dark age for
our world. Samoa therefore condemns terrorism in all
its forms in the strongest terms and will continue to
support the international campaign to overcome that
scourge to human dignity and security.
The peacekeeping and security advocacy work of
the United Nations around the world has our full
support. Samoa presently has police contingents
serving with peacekeeping missions in Timor-Leste
and in Liberia. Within our Pacific region, Samoa also
contributes police support to the Regional Assistance
Mission to the Solomon Islands (RAMSI) under the
auspices of the Pacific Islands Forum. RAMSI
conforms to its regional responsibilities under Chapter
VIII of the United Nations Charter and recognizes the
sovereignty of the Solomon Islands.
Samoa is pleased to note that the membership of
the International Criminal Court will soon number 100.
Samoa adds its voice to the appeal for the early
ratification of and accession to the Rome Statute
establishing the Court by those States that have not yet
done so. The Court brings to justice those who commit
genocide, crimes against humanity and war crimes and
is therefore an important institution in upholding
international humanitarian standards and the protection
of human rights. For those reasons, it would be a
mistake to undermine the effectiveness of the Court in
any way. Instead, the Court should be given the
necessary support to give it universality.
Samoa remains extremely concerned about the
proliferation of nuclear weapons and their threat, not
just to international peace and security, but to the very
existence of life on our planet. We regret deeply that
the Review Conference of the Parties to the Treaty on
the Non-Proliferation of Nuclear Weapons, held in May
2005, was unable to agree on steps to strengthen the
non-proliferation regime. The Treaty on the
Non-Proliferation of Nuclear Weapons (NPT) and the
Comprehensive Nuclear-Test-Ban Treaty (CTBT) are
the main instruments for controlling the spread of
nuclear weapons.
The South Pacific Nuclear Free Zone Treaty
highlights the seriousness with which the issue of the
threat of nuclear weapons is viewed in our region and
we call on States who have not done so to ratify the
Treaty’s Protocols. Clearly, adherence to the
requirements of the NPT, the CTBT and other
conventions on disarmament is vital. Samoa therefore
joins the call for all United Nations Members to sign
on to those treaties and for States parties to honour
their obligations to them.
Small arms and light weapons have been used
time and again in violent conflict, contributing to the
destabilization and devastation of communities in
many countries, including in the Pacific. The
proliferation of small weapons is a major problem. We
therefore fully support the holding of a review
conference on small arms next year, in particular with a
view to concluding a treaty to control the trade in small
arms and stop them from reaching areas of violent
conflict.
As the current Chair of the Pacific Islands Forum,
I wish to report that since the General Assembly
session last year new and positive developments have
taken place in the Pacific region. The programme of
Pacific Regional Assistance to Nauru, a regional
response to assist Nauru rebuild its economy, is in
progress. With assistance from the United Nations, an
autonomous government is now being established in
Bougainville. I am also pleased to announce that the
Pacific Plan — a road map to further strengthen
regional cooperation and integration to achieve our
region’s priority goals of economic growth, sustainable
development, good governance and security — is
nearing completion and is expected to be considered
and approved by Pacific Forum leaders at their next
summit, in Papua New Guinea, in October of this year.
The Pacific Plan will also improve Pacific countries’
capacities to achieve the Millennium Development
Goals.
The Mauritius Strategy for the Further
Implementation of the Programme of Action for the
Sustainable Development of Small Island Developing
States, adopted in January 2005, sets out long-term
action plans for the sustainable development of small
island developing States (SIDS). While we accept that
the primary responsibility for the implementation of
the Mauritius Strategy lies with us, there is still a
critical need for the sustained and long-term
commitment of our partners to focus on the special
8

case of SIDS and to take their specific vulnerabilities,
and the challenges generated thereby, into account. We
therefore call on the United Nations system and the
international community to provide the necessary
support to implement and monitor the Mauritius
Strategy.
As has often been repeated from this rostrum,
trade is the surest path to greater wealth and a vital
component of sustainable development for SIDS. We
therefore support the successful conclusion of the Doha
Round, which took the vulnerabilities of small States
fully into account in the negotiations, particularly with
regard to special and preferential treatment for small
economies.
Let me conclude by reaffirming Samoa’s
commitment to multilateralism and to the purposes and
principles of the United Nations.